FILED
                            NOT FOR PUBLICATION                               NOV 13 2009

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CEKOVEN JEWEL JOHNSON, aka                       No. 07-56369
Darrell Thomas, Duke,
                                                 D.C. No. CV-06-03263-JSL
              Petitioner - Appellant,

  v.                                             MEMORANDUM *

ROBERT A. HOREL, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     J. Spencer Letts, District Judge, Presiding

                     Argued and Submitted November 2, 2009
                              Pasadena, California

Before: SCHROEDER, IKUTA, and SILER, ** Circuit Judges.

       Cekoven Johnson, a California state prisoner, appeals the district court’s

denial of his writ of habeas corpus challenging his conviction of two counts of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Eugene E. Siler, Jr., Senior United States Circuit
Judge for the Sixth Circuit, sitting by designation.
attempted premeditated murder. He claims the evidence was insufficient to

support the convictions.

      The evidence showed that Johnson and his co-defendant saw the victims,

who were members of a rival gang, and pushed and then drove their car along-side

the rival gang members. After Johnson brandished a gun at the victims and

shouted a derogatory description of the rival gang, multiple gunshots were fired.

The evidence, viewed in the light most favorable to upholding the verdict, was

sufficient for a rational fact-finder to conclude beyond a reasonable doubt that

Johnson was guilty of attempted premeditated murder. See Jackson v. Virginia,

443 U.S. 307, 319 (1979). The California court’s application of Jackson was not

unreasonable. See 28 U.S.C. § 2254(d)(1).

      Johnson also asks us to broaden the certificate of appealability to decide

whether the trial court erred in its instructions to the jury on the use of

circumstantial evidence. The issue does not present a federal question. It is a

question of state law that does not rise to the level of a violation of due process.

See Estelle v. McGuire, 502 U.S. 62, 71-72 (1991).

      The judgment of the district court is AFFIRMED.




                                            2